IN THE COURT OF APPEALS OF TENNESSEE
                            WESTERN SECTION AT JACKSON



W. J. GRAY, JR.,                                 )        From the Tennessee Claims
                                                 )        Commission
        Claimant/Appellant,                      )
                                                 )        Hon. Martha B. Brasfield, Commissioner
vs.                                              )
                                                 )        Claims Commission No. 404782
                                                 )        Appeal No. 02A01-9703-BC-00055
                                                 )
STATE OF TENNESSEE,

        Respondent/Appellee.
                                                 )
                                                 )
                                                 )
                                                          AFFIRMED
                                                                                             FILED
                                                 )        W. J. Gray, Jr., pro se           September 15, 1997
                                                 )        Jackson, Tennessee
                                                 )                                 Cecil Crowson, Jr.
                                                 )        John Knox Walkup         Appellate C ourt Clerk
                                                 )        Attorney General & Reporter
                                                 )        Heather C. Ross
                                                 )        Assistant Attorney General
                                                 )        Attorneys for Appellee


                                    MEMORANDUM OPINION1


        HIGHERS, J.



        Plaintiff, W. J. Gray, Jr., filed a claim with the Tennessee Division of Claims

Administration seeking damages for the State’s failure to hold a preliminary hearing after

Plaintiff had been arrested and charged with armed robbery and for the State’s prolonged

detention of the Plaintiff pending trial. The State filed a motion to dismiss Plaintiff’s claim,

and the Tennessee Claims Commission (the “Commission”) granted the State’s motion to

dismiss. Plaintiff appealed the Commission’s order dismissing his claim and sought an en

banc hearing of the Commission. The Commission granted in part and denied in part

Plaintiff’s motion for an en banc hearing. The Commission granted an en banc hearing to

determine the following issues: (1) whether the Commission had jurisdiction to hear a

claim for the negligent deprivation of a constitutional right and (2) whether Plaintiff’s claim

was timely filed. After an en banc hearing before the Commission, the Commission held

        1
          Rule 10 (C ourt o f Appea ls). Mem orandum Opinion. -- (b) The Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. W hen a case is decided by memorandum
opinion it shall be designated “MEMO RAND UM O PINION,” shall not be published, and shall not be cited or
relied on for any reason in a subsequent unrelated case.

                                                     1
that Plaintiff’s claim must be dismissed because it was not filed within the time allowed by

the statute of limitations. Plaintiff appeals from the order of the Commission dismissing

his claim and argues that the statute of limitations does not bar his claim. For the reasons

stated hereafter, we affirm the order of the Commission.



                                                   FACTS



        In 1984, Plaintiff was arrested and charged with armed robbery in Madison County,

Tennessee. A preliminary hearing was not held. Plaintiff allegedly remained in jail for ten

months until his criminal trial was held. After a trial by jury, Plaintiff was found not guilty

and released.



        On May 12, 1995, Plaintiff filed a claim with the Division of Claims Administration.2

In his claim, Plaintiff alleged that his First, Fourth, Fifth, Eighth and Fourteenth Amendment

rights were violated when he was denied a preliminary hearing and when he was held in

jail for ten months pending trial. Alternatively, Plaintiff premises his claim on the alleged

negligence and professional malpractice of the judge who presided over his criminal trial.



                                                    LAW



        T.C.A. § 28-3-104(a)(1980 & 1996 Supp.) provides as follows:

        The following actions shall be commenced within one (1) year after the
        cause of action accrued:

        (1) Actions for libel, for injuries to the person, false imprisonment, malicious
        prosecution, breach of marriage promise;

        (2) Actions and suits against attorneys or licensed public accountants or
        certified public accountants for malpractice, whether the actions are
        grounded or based in contract or tort;

        (3) Civil actions for compensatory or punitive damages, or both, brought
        under the federal civil rights statutes; and

        (4) Actions for statutory penalties.


        2
         Because the Division of Claim s A dm inistration was unable to ac t on P laintiff’s claim within ninety
days, Plaintiff’s claim was transferred to the Claims C omm ission for resolution pursuant to T.C.A. § 9-8 -
402(c).

                                                       2
       Under Tennessee law, a cause of action accrues when a plaintiff suffers in actuality

a legally-cognizable wrong and thus acquires the right to bring suit for redress. Shell v.

State, 893 S.W.2d 416, 422 (Tenn. 1995). In the present case, Plaintiff’s alleged cause

of action accrued in 1984 when Plaintiff was denied a preliminary hearing and was held in

jail for ten months pending trial. Because Plaintiff filed his claim with the Division of Claims

Administration on May 12, 1995, Plaintiff’s claim is barred by the one-year statute of

limitations contained in T.C.A. § 28-3-104(a).



       Plaintiff argues that his claim is not barred by the statute of limitations because he

filed suit on February 26, 1985 against the City of Jackson, the State of Tennessee and

other defendants in United States District Court for the Western District of Tennessee.

Because the District Court did not enter a final order until October 18, 1994, Plaintiff claims

that his claim, which was filed with the Division of Claims Administration on May 12, 1995,

falls within the appropriate limitations period. (TR 122) As support for his argument,

Plaintiff cites T.C.A. § 9-8-307(i)(1)(1992 & Supp. 1996) which provides as follows:

              Claims that were timely filed with a court of competent
              jurisdiction and that fall within the jurisdiction of the claims
              commission found in subsection (a) may be transferred to the
              division of claims administration by agreement of the parties
              and the consent of the attorney general and reporter and, upon
              such transfer, shall be considered timely filed with the division
              of claims administration. Such transfer shall be effected by
              filing with the division of claims administration the parties'
              agreement and the complaint which is the subject of the
              agreement. Such claims shall be considered by the division of
              claims administration and the claims commission, as provided
              by law, even if the court retains jurisdiction over the claim.

Because there is no proof in the record indicating that the parties to the action in the United

States District Court agreed to a transfer of the case to the Division of Claims

Administration or that the attorney general and reporter agreed to a transfer of the case,

Plaintiff’s argument is without merit. Thus, Plaintiff’s filing of a suit in the United States

District Court on February 26, 1985 does not serve to toll the running of the statute of

limitations in the present action. See Locust v. State, 912 S.W.2d 716 (Tenn. Ct. App.

1995). For the foregoing reasons, Plaintiff’s action is barred by the one-year statute of

limitations contained in T.C.A. § 28-3-104(a).


                                               3
      The order of the Commission is hereby affirmed. Costs on appeal are taxed to the

Appellant for which execution may issue if necessary.




                                                           HIGHERS, J.



CONCUR:




FARMER, J.




LILLARD, J.




                                          4